Citation Nr: 9915798	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-50 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left foot, Muscle Group 
X.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from May 1944 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 1997 the Board, inter alia, remanded the case to 
the RO for additional development.

The Board notes the veteran's October 1996 VA Form 9 may be 
construed as a claim for entitlement to service connection 
for traumatic arthritis of the left foot.  However, the 
record reflects the RO has not addressed the issue of 
entitlement to service connection for traumatic arthritis.  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's 
residuals of a gunshot wound to the left foot represents a 
moderate muscle injury with a short track of missile through 
muscle tissue and some loss of power or lowered threshold of 
fatigue, without evidence of a moderately severe disability 
and loss of muscle substance or strength.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a gunshot wound to the left foot, 
muscle group X, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA orthopedic examination in March 1954 noted the veteran 
sustained a gunshot wound to the left foot in January 1945.  
The diagnoses included residuals of a gunshot wound to the 
left lower extremity, with old healed fracture of the distal 
shaft of the left fifth metatarsal, limitation of motion of 
the left fifth toe, and extensor digitorum brevis and flexor 
digiti minimus involvement.  An irregular, slightly adherent, 
nontender scar was noted at the dorsum of the left foot.

VA examination in January 1959 revealed a healed scar to the 
left foot which was non-tender, non-adherent, and non-
depressed.  There was muscle injury to the intrinsic muscles 
of the left foot, but no limitation of motion of the toes.

VA examination in July 1967 noted the veteran complained of 
pain and numbness to the left foot.  The examiner noted a 1/2 
inch scar at the dorsum of the lateral aspect of the left 
forefoot which was non-painful, non-adherent, and non-
depressed.  There was muscle injury to the intrinsic muscles 
of the left foot, but no limitation of motion of the toes.

An undated private medical report received in April 1973 
noted an examination revealed pain and tenderness with 
walking, toe flexion, wearing shoes, and carrying heavy 
objects.  The diagnoses included scar and neuritis secondary 
to the gunshot wound.

VA muscle examination in May 1996 included a diagnosis of 
healed left foot scar as a residual of a gunshot wound with 
injury to Muscle Group X.  The examiner noted there was no 
evidence of tissue loss, or damage to tendons, bones, joints 
or nerves.  The scar was healed, non-tender and non-adherent.  
There was fair strength to the left foot.

VA examination in January 1997 noted the veteran complained 
of left foot pain.  The examiner noted mild muscle atrophy to 
the left fourth and fifth interosseous muscles.  There was no 
evidence of tissue loss, or damage to tendons, bones, joints 
or nerves.  X-ray examination revealed osteoporosis and 
degenerative arthritis to the left foot, but no evidence of 
traumatic residuals.  

VA muscle examination in April 1998 noted the veteran 
complained of persistent pain aggravated by cold weather, 
with numbness and paresthesia near the site of the gunshot 
wound.  The examiner noted visual inspection revealed no 
evidence of atrophy or neurologic changes.  There was no 
evidence of scar sensitivity or tenderness, adhesions or 
tendon damage.  There was slightly weak dorsiflexion and 
plantar flexion as compared to the other toes of the left 
foot.  The diagnosis was gunshot wound to the left foot, 
Muscle Group X.  

A neurology examination revealed bilateral sensorineural 
neuropathy.  Nerve conduction and electromyography (EMG) 
studies found delayed conduction of the sural nerves, left 
greater than right.  Needle examination was within normal 
limits on all muscles tested.  X-ray examination revealed 
healed fracture to the left fifth metatarsal, osteoporosis, 
and minimal degenerative arthritis to the left foot.  

An examination of the scar revealed no evidence of 
tenderness, adherence, ulceration, elevation or depression, 
underlying tissue loss, inflammation, edema or keloid 
formation, or limitation of function.  The scar was not 
discolored and the texture was flat.  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  The Court has held where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the veteran's 
higher rating claim will be considered under both the old and 
new law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997). 

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1998).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of a missile 
through important muscle groups, indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

The Rating Schedule also provides ratings for injuries to the 
intrinsic muscles of the plantar aspect of the foot, muscle 
group X, when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5310 (effective before and after July 3, 
1997).  

Medical evidence demonstrates that the veteran's residuals of 
a gunshot wound to the left foot represents a moderate muscle 
injury with a short track of missile through muscle tissue 
and some loss of power or lowered threshold of fatigue, but 
without evidence of a moderately severe disability and loss 
of muscle substance or strength.  Therefore, the Board finds 
that a rating in excess of 10 percent under either the old or 
new criteria for injuries to muscle group X is not warranted.

In addition, the Board finds the evidence of record does not 
demonstrate the veteran's gunshot wound to the left foot 
involved nerve injury.  The Board notes the recent medical 
evidence shows the veteran's sural nerve disorder is 
bilateral, and that no competent opinion has been provided 
relating this disorder to the service-connected disability.  
Therefore, the Board finds a separate or increased rating 
because of a neurologic disorder is not warranted.

The Board also notes there is no evidence of superficial 
scarring that is painful and tender on objective 
demonstration, or limitation of function because of scarring, 
which would warrant consideration of additional rating 
criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(1998).

The record reflects the RO considered and declined to refer 
the veteran's case for consideration of an extraschedular 
rating.  In exceptional cases where evaluations provided by 
the Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of, any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization solely 
related to the service-connected muscle injury that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left foot, Muscle Group 
X.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left foot, Muscle Group 
X, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

